DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.

Status of Claims
The rejections of claims 1, 2, and 5-8 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendment. 
Claims 1, 3, and 4 have been amended.  Thus, claims 1-8 are presented for examination.

Allowable Subject Matter
Claims 3 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Mueller et al. [U.S. Patent Publication 2014/0241282], discloses a wireless radio network for an aircraft where a central network coordinator communicates with wireless data concentrators which are in communication with wireless terminals (figure 1 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. [U.S. Patent Publication 2014/0241282] in view of Ganiger et al. [U.S. Patent Publication 2019/0063678], and in further view of Verzella et al. [U.S. Patent 4,484,283] and Ehrstein et al. [U.S. Patent Publication 2018/0118376]

 With regard to claim 1, Mueller et al. meets the limitations of:
an aircraft surveillance system comprising an LPWAN network made up of pieces of measuring equipment and an LPWAN reception terminal [a wireless radio network for an aircraft where a central network coordinator communicates with wireless data concentrators which are in communication with wireless terminals (figure 1 and paragraphs 0041-0044)]
an LPWAN antenna and an LPWAN transmitter arranged to transmit data produced by the sensor to the LPWAN reception terminal [a wireless radio network for an aircraft where a central network coordinator communicates with wireless data concentrators 
an independent power source that powers the piece of measuring equipment [wireless devices being powered via energy harvesting or batteries (paragraph 0051)]
a main cut-off member connected between the independent power source and the LPWAN transmitter [microcontrollers used to control the operation of the devices in the wireless network (paragraph 0028) where said microcontroller controls the transmission of data through the antennas used for transmitting data (figures 2 and 3 as well as paragraphs 0045 and 0046)]
a main control component arranged to monitor operating parameters of the LPWAN transmitter and to open and close the main cut-off member selectively as a function of the operating parameters [microcontrollers used to control the operation of the devices in the wireless network (paragraph 0028) where said microcontroller controls the transmission of data through the antennas used for transmitting data (figures 2 and 3 as well as paragraphs 0045 and 0046)]
However, Mueller et al. fails to disclose of measurement data, the LPWAN reception terminal also being adapted to be connected to maintenance equipment of the aircraft, and each piece of measuring equipment comprising a sensor arranged to measure a parameter of the aircraft
measurement data and the LPWAN reception terminal also being adapted to be connected to maintenance equipment of the aircraft [wireless sensors connected to aircraft components used for measurements during engine maintenance periods (paragraph 0051)]
each piece of measuring equipment comprising a sensor arranged to measure a parameter of the aircraft  [wireless sensors connected to aircraft components used for measurements during engine maintenance periods (paragraph 0051)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Mueller et al. and Ganiger et al. to create a wireless communication system for wireless aircraft sensors where said sensors wirelessly transmit information to a central device with information regarding monitored aircraft assets when the assets are only operating in a certain manner in order to provide information about the asset at certain operational phases.  However, the combination of Mueller et al. and Ganiger et al. fails to disclose of the main cut-off member having an open state and closed state.  In the field of aircraft systems, Verzella et al. teaches:
the main cut-off member having an open state and closed state [a relay switching between open and closed circuit states where the open and closed states of the device are controlled by an inputted signal (column 8, lines 5-31 and 37-41)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Mueller et al., Ganiger et al., and Verzella et al. to create a wireless communication system for wireless aircraft sensors where said sensors wirelessly transmit information to a central device with information regarding monitored aircraft assets when the assets are only operating in a certain manner in order to provide information about the asset at certain operational phases where the monitoring is governed by switches used to control communication to the assets based upon the desired phases which are to be monitored by the central device.  However, the combination of Mueller et al., Ganiger et al., and Verzella et al. 
the LPWAN transmitter being powered by the independent power source via the main cut-off member [an electrical buss providing power to sensing components for an aircraft (paragraph 0023)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Mueller et al., Ganiger et al., Verzella et al., and Ehrstein et al. to create a wireless communication system for wireless aircraft sensors where said sensors wirelessly transmit information to a central device with information regarding monitored aircraft assets when the assets are only operating in a certain manner in order to provide information about the asset at certain operational phases where the monitoring is governed by switches used to control communication and power to the assets based upon the desired phases which are to be monitored by the central device wherein the motivation to combine is to provide a method of reliable communication of wireless components on an aircraft (paragraph 0004).

With regard to claim 2, Mueller et al. meets the limitation of:
the operating parameters comprise a transmission power and a transmission frequency for LPWAN signals generated by the LPWAN transmitter [a frequency being selected for communication purposes (paragraph 0007)]
wherein the main control component is arranged to open the main cut-off member when the transmission power is greater than a predetermined power threshold [a frequency being selected for communication purposes (paragraph 0007) where a microcontroller 

With regard to claim 5, Mueller et al. meets the limitation of:
the piece of measuring equipment further comprises a current-limiting component connected between the main cut-off member and the LPWAN transmitter [a microcontroller controls the transmission of data through the antennas used for transmitting data (figures 2 and 3 as well as paragraphs 0045 and 0046)]

With regard to claim 6, Mueller et al. meets the limitation of: 
combined action of the current-limiting component and of the main cut-off member serves to define a predetermined maximum energy for transmitting LPWAN signals [a frequency being selected for communication purposes (paragraph 0007) where a microcontroller controls the transmission of data through the antennas used for transmitting data (figures 2 and 3 as well as paragraphs 0045 and 0046) wherein a wireless transmission frequency is directly related to the energy used for transmission as the two are directly proportional to one another therefore inferring the wireless frequency used dictates the maximum energy used for transmission]

With regard to claim 8, Mueller et al. fails to disclose of the main control component and the main cut-off member are separate and distinct components. In the field of aircraft systems, Verzella et al. teaches:
the main control component and the main cut-off member are separate and distinct components [a flight director, acting as an aircraft controller, and a relay, acting as a signal controlled switch, being separate circuitry components (column 6, lines 43-67)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Mueller et al., Ganiger et al., and Verzella et al. to create a wireless communication system for wireless aircraft sensors where said sensors wirelessly transmit information to a central device with information regarding monitored aircraft assets when the assets are only operating in a certain manner in order to provide information about the asset at certain operational phases where the monitoring is governed by switches used to control communication to the assets based upon the desired phases which are to be monitored by the central device wherein the motivation to combine is to provide a method of reliable communication of wireless components on an aircraft (paragraph 0004).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. [U.S. Patent Publication 2014/0241282] in view of Ganiger et al. [U.S. Patent Publication 2019/0063678], and in further view of Verzella et al. [U.S. Patent 4,484,283], Ehrstein et al. [U.S. Patent Publication 2018/0118376], and Vinson et al. [U.S. Patent Publication 2019/0002120]

With regard to claim 7, the combination of Mueller et al. and Ganiger et al. fails to disclose of the piece of measuring equipment being arranged to detect a stage of flight in which the aircraft is to be found, and wherein a sampling frequency for the sensor being adapted as a function of the stage of flight.  In the field of aircraft methods and systems, Vinson et al. teaches:
the piece of measuring equipment being arranged to detect a stage of flight in which the aircraft is to be found, and wherein a sampling frequency for the sensor being adapted as a function of the stage of flight [a sampling frequencies used to represent phases of an aircraft in flight (paragraph 0015 and 0067-0074)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Mueller et al., Ganiger et al., Verzella et al., Ehrstein et al., and Vinson et al. to create a wireless communication system for wireless aircraft sensors where said sensors wirelessly transmit information to a central device with information regarding monitored aircraft assets when the assets at a predefined frequency where said frequency defines the operational state of the monitored asset in order to provide information about the asset at certain operational phases wherein the motivation to combine is to provide a method of reliable communication of wireless components on an aircraft (paragraph 0004).

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 2, and 5-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ehrstein et al. [U.S. Patent Publication 2018/0118376]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689